                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6

                                   7     IGNACIO PEREZ,                                    CASE NO. 16-cv-03396-YGR
                                   8                  Plaintiff,
                                                                                           PRETRIAL ORDER NO. 1 RE: PRETRIAL
                                   9            vs.                                        CONFERENCE
                                  10     RASH CURTIS & ASSOCIATES,
                                  11                  Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Having considered the filings to date and the arguments and other submissions at the

                                  14   Pretrial Conference, held on March 19, 2019 and March 29, 2019, and for good cause shown, the

                                  15   Court enters the following orders:

                                  16   1. Trial Date and Schedule: The trial of this matter is confirmed to proceed in Courtroom 1.

                                  17      Jury Selection shall begin at 9:00 a.m. on Monday, May 6, 2019. Evidence shall commence

                                  18      on Tuesday, May 7, 2019. Parties shall be prepared to give opening statements on Monday,

                                  19      May 6th if the Court finds that sufficient time exists to proceed. All remaining trial days shall

                                  20      begin at 8:30 a.m. with the jury. Counsel shall arrive in court early enough to proceed

                                  21      promptly at 8:00 a.m. each day the Court is in session so that the Court may address matters

                                  22      outside the presence of the jury. The trial schedule will be from 8:30 a.m. to 1:30 p.m. with

                                  23      two fifteen-minute breaks. Court shall be in session on Friday.

                                  24   2. Additional time may be scheduled for matters outside the presence of the jury as necessary and

                                  25      determined by the Court. Sidebars are not permitted. Counsel should be prepared to anticipate

                                  26      issues so that they may be addressed outside of normal trial hours. In this regard, Counsel

                                  27      should also be prepared to reconvene with the Court after the Court’s standing calendars which

                                  28      normally begin at 2:00 p.m.
                                   1   3. The parties shall each be afforded eleven (11) hours each to present their case, including

                                   2      opening statements and closing arguments. The parties shall receive daily timesheets advising

                                   3      them of the time remaining. Any concerns must be raised immediately or will be waived.

                                   4   4. The Court sets the next pre-trial conference Monday, April 29, 2019 at 10:00 a.m. By 10:00

                                   5      a.m. on April 26, 2019, the parties shall file a joint statement outlining the issues which they

                                   6      would like the Court to address.

                                   7   5. Standard Motions in Limine: The Court hereby orders that: (a) witnesses shall be excluded

                                   8      until testimony is completed; (b) there shall be no reference to or evidence presented of

                                   9      settlement discussions, mediation, or insurance; and (c) there shall be no reference to or

                                  10      evidence presented of wealth or lack thereof of any party except in the punitive damage phase

                                  11      of the case, to the extent it exists.

                                  12          A motion in limine refers “to any motion, whether made before or during trial, to exclude
Northern District of California
 United States District Court




                                  13      anticipated prejudicial evidence before the evidence is actually offered.” Luce v. United

                                  14      States, 469 U.S. 38, 40, n.2 (1984). The Court’s rulings on the motions in limine will be

                                  15      issued by separate orders.

                                  16   6. Parties are ordered to admonish witnesses of the Court’s rulings. Failure to comply with a

                                  17      ruling by the Court may result in sanctions, including without limitation the striking of the

                                  18      witness’s entire testimony.

                                  19   7. Witnesses: The parties are limited to calling the witnesses submitted on the lists filed for the

                                  20      Pretrial Conference. Upon a showing of good cause, including for rebuttal or impeachment

                                  21      purposes, additional witnesses will only be allowed by Court order.

                                  22   8. Parties have delivered to the court via email a single joint list of all witnesses, attorneys, and

                                  23      others involved in the trial as part of parties proposed juror questionnaire.

                                  24   9. Exhibits and Exhibit Lists: In general, the parties are limited to using the exhibits submitted

                                  25      on the Amended Joint Trial Exhibit List (Dkt. No. 304) and which have been submitted to the

                                  26      Court. At the next trial conference, the Court will discuss whether any exhibits are so

                                  27      voluminous that electronic copies should be submitted to the jury to the extent they are

                                  28      admitted.
                                                                                          2
                                   1   10. No witness may be shown any document or other object until it has been marked for

                                   2      identification using an exhibit number. The parties shall file updated Exhibit Lists identifying

                                   3      those for which a stipulation of admissibility exists with an “S” in the appropriate box.

                                   4   11. The jury may not be shown any exhibits until admitted into evidence or stipulated by the

                                   5      parties as to admissibility without the express permission of the Court.

                                   6   12. Equipment: Projectors, screens and similar equipment must be tested in the courtroom prior

                                   7      to the day when it will be used. Arrangements may be made with the Courtroom Deputy,

                                   8      Frances Stone, at (510) 637-3540, as to the appropriate time for doing so. The parties may

                                   9      submit a proposed form of order with a list of all trial equipment and materials to be brought

                                  10      into the courthouse for trial

                                  11   13. Parties may use encrypted digital wireless system that includes a receiver and transmitter with

                                  12      XLR connector.
Northern District of California
 United States District Court




                                  13   14. The parties shall review the Court’s policy regarding the jury’s use of a computer during

                                  14      deliberations at http://cand.uscourts.gov/jurypc.

                                  15   15. Jurors and Peremptory Challenges: The Court will seat a total of eight (8) jurors and no

                                  16      alternates. The Court sets the number of peremptory challenges at four (4). Batson motions

                                  17      must be made in a timely fashion. Argument on the same shall be made outside the presence

                                  18      of the jury panel.

                                  19   16. Opening Statements: Parties must meet and confer to exchange any visuals, graphics or

                                  20      exhibits to be used in opening statements. Unless otherwise agreed, the exchange must occur

                                  21      no later than the close of business on the Wednesday before trial. Any objections not resolved

                                  22      must be filed in writing by the Thursday before trial. The parties are reminded that the

                                  23      purpose of an Opening Statement is not to argue the facts but to provide the jurors with an

                                  24      outline of what each side expects the evidence will show.

                                  25   17. Expert Disclosures/Fed. R. Civ. P. 68 Offers: The Court confirms that the parties have

                                  26      provided the Court with a copy of all expert disclosures, including any supplements. All offers

                                  27      of judgment made under Fed. R. Civ. P. 68 shall be lodged before jury selection commences

                                  28      on May 6, 2019.
                                                                                        3
                                   1   18. Doe Defendants: All Doe Defendants will be deemed dismissed once the jury, or first

                                   2      witness, is sworn, whichever occurs first.

                                   3   19. Depositions to be Used at Trial: Any party intending to use a deposition transcript at trial for

                                   4      any purpose shall lodge the signed original (or a certified/stipulated copy if, for any reason, the

                                   5      original is not available) for use by the Court and shall have extra copies available for use by

                                   6      him/herself and the witness. All other parties are expected to have their own copies available.

                                   7      The parties shall each prepare and provide an index of the lodged transcripts and shall review

                                   8      the same with the Courtroom Deputy upon lodging the transcripts. The index shall provide a

                                   9      space for the party and the Courtroom Deputy to confirm delivery of and receipt of each

                                  10      transcript. Delivery of the transcripts shall occur no later than Friday, April 26, 2019.

                                  11   20. Before each trial day, Counsel shall confer with the Courtroom Deputy and identify which of

                                  12      the transcripts may be used that day.
Northern District of California
 United States District Court




                                  13   21. Video Depositions at Trial: A video deposition may only be shown after the designations,

                                  14      counter-designations, and objections are resolved. A transcript shall be provided of the

                                  15      portions played to the jury. The court reporter shall be relieved of her duties to transcribe that

                                  16      portion of the trial. In lieu of the court reporter's transcription, the parties shall provide to the

                                  17      court reporter in pdf format the testimony as played on the same day as the video is played.

                                  18      The court reporter will insert a parenthetical in the transcript and index and append the pdf of

                                  19      the testimony to the end of that day's transcript.

                                  20   22. Witnesses at Trial: The party presenting evidence shall give the other party 24 hours written

                                  21      notice of the witnesses to be called unless otherwise agreed upon by the parties themselves.

                                  22      For witnesses on a Monday (or Tuesday after a Monday holiday), written notice shall be

                                  23      provided by the prior Saturday at noon. The parties are encouraged to meet and confer on the

                                  24      timing for exchanging witness binders. If an agreement is reached, the Court should be

                                  25      advised in advance so that it can be enforced if necessary.

                                  26   23. The parties are admonished that use of trial time is critical given the limited resources of the

                                  27      Court. All parties must have witnesses ready and available to testify. If the party presenting

                                  28      evidence does not have a witness ready to be called once a prior witness steps down, that party
                                                                                          4
                                   1      may be deemed to have rested its case. Further, and as explained at the Pretrial Conference,

                                   2      time does not stop while waiting for witnesses to arrive in Court. Witnesses may be taken out

                                   3      of order upon stipulation or with leave of Court provided that the circumstances giving rise to

                                   4      such an accommodation are promptly called to the attention of opposing counsel and the

                                   5      Court.

                                   6   24. Objections: There shall be no “speaking objections,” and no rebuttal unless requested by the

                                   7      Court, in which case it shall be brief – e.g., “hearsay,” and if a rebuttal requested, “not offered

                                   8      for the truth.” If either counsel needs to make a better record, he/she may do so when the jury

                                   9      is out at the next break.

                                  10   25. Jury Questions: The Court allows written jury questions which it will share with counsel at

                                  11      the break(s) and then place in the record.

                                  12   26. Requests for Transcripts: The Court understands that daily transcripts will be requested.
Northern District of California
 United States District Court




                                  13      Arrangements must be made with the Court Reporter Coordinator (Telephone No. 510-637-

                                  14      3534) by April 19, 2019 as additional resources will need to be procured to accommodate the

                                  15      request.

                                  16   27. Settlement: Counsel shall promptly notify the Court by phone and email (for after hours, use:

                                  17      ygrchambers@cand.uscourts.gov) of any settlement. The notification shall indicate what

                                  18      further steps need to be taken to finalize the settlement. Unless the Court receives notice of

                                  19      settlement by 4:00 p.m. on the Friday prior to the Monday trial, jury costs will be assessed

                                  20      where the parties do not proceed to trial as scheduled. Civ. L.R. 40-1.

                                  21   28. Trial Decorum and Procedure: Counsel, parties, and witnesses are expected to conduct

                                  22      themselves at all times – on or off the record and whether or not in the presence of a jury – in a

                                  23      professional and courteous manner during trial. Do NOT approach the other parties’ witnesses

                                  24      without permission. You may approach your own non-hostile witnesses without permission.

                                  25           During voir dire, you will be allowed to use the bathrooms in the jury room so that you do

                                  26      not share the facilities with the jurors. You may not linger in the jury room or use any exit

                                  27      door other than the one leading to the courtroom.

                                  28   29. Failure to Comply: Failure to comply with the obligations set forth in this Order will result
                                                                                         5
                                   1      in sanctions appropriate to the gravity of the failure, including, but not limited to monetary

                                   2      fines and/or terminating sanctions.

                                   3          IT IS SO ORDERED.

                                   4

                                   5   Dated: April 3, 2019
                                                                                                 YVONNE GONZALEZ ROGERS
                                   6                                                        UNITED STATES DISTRICT COURT JUDGE
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        6
